Exhibit 10.1

 

FIRST AMENDMENT

TO THE

PENNYMAC MORTGAGE INVESTMENT TRUST

2009 EQUITY INCENTIVE PLAN

 

 

This First Amendment to the PennyMac Mortgage Investment Trust 2009 Equity
Incentive Plan (this “Amendment”), effective as of September 26, 2017, is made
and entered into by PennyMac Mortgage Investment Trust, a Maryland real estate
investment trust (the “Company”). Terms used in this Amendment with initial
capital letters that are not otherwise defined herein shall the meanings
ascribed to such terms in the PennyMac Mortgage Investment Trust 2009 Equity
Incentive Plan (the “Plan”).

 

RECITALS

 

WHEREAS, Section 9(d)(ii) of the Plan provides that the Board of Trustees of the
Company (the “Board”) may amend the Plan at any time; and

 

WHEREAS, the Board desires to amend Section 7 of the Plan to eliminate the
automatic grant for newly elected or appointed trustees.

 

NOW, THEREFORE, in accordance with Section 9(d)(ii) of the Plan, the Company
hereby amends the Plan as follows:

 

1. Section 7(a) of the Plan is hereby amended by deleting it in its entirety and
replacing it to read as follows:

 

Section 7.Initial Grant of Awards to Independent Trustees

 

(a)Initial Grant of Awards. Any Independent Trustee appointed or elected to the
Board for the first time may be granted (under this Plan or another applicable
Trust equity incentive plan) on his or her date of appointment or election such
number of Restricted Share Units as may be determined by the Board in its
discretion, which Restricted Share Units shall vest as provided in the Award
Agreements. Unless otherwise determined by the Board at the time of payment,
each Restricted Share Unit shall represent the right to receive one Share upon
the date on which the restrictions applicable to such Restricted Share Unit
lapse. Restricted Share Units shall be entitled to Distribution Equivalents as
provided in the Award Agreements with regard to the Restricted Share Units.

 

2. Except as expressly amended by this Amendment, the Plan shall continue in
full force and effect in accordance with the provisions thereof.

 

[Signature page to follow]

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Company has caused this Amendment to be duly executed as
of the date first written above.

 

PENNYMAC MORTGAGE INVESTMENT TRUST

 

By:

/s/ Anne D. McCallion

Name:

Anne D. McCallion

Title:

Senior Managing Director and

 

Chief Enterprise Operations Officer

 

 